DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 

Response to Arguments
2.	Applicant’s arguments filed on 03/31/2021 regarding claims 1-40 in the remarks are fully considered but moot in view of new ground(s) of rejection.
	Claims 1-40 are cancelled.
	Claims 41-59 are added.

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 41, 42, 55 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (US PG Pub. No. 2018/0014275) in view of Kim (US PG Pub. No. 2018/0234917).
As per claim 41:
Fujishiro teaches a control signaling configuration method (see paragraph [0008], teaches a method of associating user equipment with a cell managed by a base station. The method further includes sending paging message to the user equipment), comprising:
configuring, by a first network element, control information (see Figure 8, step s10, paragraph [0080], MME 300 determines whether or not to initiate a paging procedure. The MME 300 then determines whether to transmit paging message through the paging procedure, please see paragraph [0081]. Note: Examiner is reading said paging message as the control information and the MME 300 as the first network element);
and sending, by the first network element, the control information to a second network element (see Figure 8, steps s30 and s40, paragraph [0085], the MME 300 sends the paging message to the eNB 200-1. Note: Examiner is reading said eNB 200 as the second network element) through an interface between the first network element and the second network element (see paragraph [0081], the paging message is sent to the eNB 200-1 via S1 interface. Figure 4 and paragraph [0061], MME 300 comprise of a network interface 320 for connecting to the eNB 200 via the S1 interface. Note: Examiner is reading said “s1 interface” as the “interface”);
wherein the control information comprises configuration information (see paragraph [0082], the paging message is “extended DRX configured UE 100” and thus configuration information);
wherein the first network element comprises a centralized unit (Note: The MME 300 is a centralized unit since it manages the location of each user terminal for each tracking area 9TA) including a cell managed by one or more base stations (eNBs), please see paragraph [0004]) and the second network element comprises a distributed unit (Note: The eNB 200-1 is a distributed unit since it manages all UEs camped in its cell, please see paragraph [0082]).
Fujishiro does not  explicitly teach wherein the configuration information comprises at least one of:
slice configuration information, numerology configuration information, grant-free configuration information, logic channel priority (LCP) configuration information, discontinuous reception (DRX) configuration information, hybrid automatic repeat request (HARQ) configuration information, buffer status report (BSR) configuration information, power headroom report (PHR) configuration information, or measurement configuration information.
Kim teaches wherein the configuration information (see Figure 4, step s430, paragraph [0102], “transmit paging” includes UE specific DRX value. Note: Examiner is reading said UE specific DRX value as said configuration information) comprises at least one of:
slice configuration information, numerology configuration information, grant-free configuration information (Note: The limitation(s) “slice configuration information”, “numerology configuration information”, and “grant-free configuration information” is/are recited in alternate form and thus not addressed by the prior art), logic channel priority (LCP) configuration information (Note: The limitation(s) “logic channel priority (LCP) configuration information” recited in alternate form and thus not addressed by the prior art), discontinuous reception (DRX) configuration information (see Figure 4, steps s440 and s450, paragraphs [0103], [0104], the UE specific DRX value is a DRX configuration information since both the UE and eNB apply the UE specific DRX value as the first DRX cycle. By selecting the same first DRX cycle, the eNB may determine a paging frame, please see paragraph [0105]), hybrid automatic repeat request (HARQ) configuration information, buffer status report (BSR) configuration information, power headroom report (PHR) configuration information, or measurement configuration information (Note: The limitation(s) “hybrid automatic repeat request (HARQ) configuration information”, “power headroom report (PHR) configuration information” and “measurement configuration information” is/are recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the UE specific DRX value (as disclosed in Kim) into the paging message (as disclosed in Fujishiro) as a way of enabling both the UE and eNB to have the same DRX cycle as well as determining a paging frame based on the DRX cycle (please see paragraph [0105] of Kim). Therefore, by applying the UE specific DRX cycle, power consumption of the terminal is reduced thereby improving battery performance (please see paragraph [0006] of Kim).
As per claim 42:
Fujishiro in view of Kim teaches the control signaling configuration method of claim 41.
wherein the sending, by the first network element, the control information to the second network element through the interface between the first network element and the second network element comprises:
sending, by the first network element, the control information to the second network element after the first network element performs at least one of configuration information addition, configuration information deletion or configuration information updating;
or sending, by the first network element, the control information to the second network element after the first network element receives a request for acquiring the configuration information.
Kim teaches wherein the sending, by the first network element, the control information to the second network element through the interface between the first network element and the second network element comprises:
sending, by the first network element, the control information to the second network element after the first network element performs at least one of configuration information addition, configuration information deletion or configuration information updating (Note: The limitation(s) of “configuration information addition”, “configuration information deletion” and “configuration information updating” are recited in alternate form and thus not addressed by the prior art);
or sending, by the first network element, the control information to the second network element after the first network element receives a request for acquiring the configuration information (see Figure 4, step s420, paragraphs [0100], [0101], if the UE decides a different DRX cycle (such as shorter cycle), it sends the desired DRX cycle to the 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the UE specific DRX value (as disclosed in Kim) into the paging message (as disclosed in Fujishiro) as a way of enabling both the UE and eNB to have the same DRX cycle as well as determining a paging frame based on the DRX cycle (please see paragraph [0105] of Kim). Therefore, by applying the UE specific DRX cycle, power consumption of the terminal is reduced thereby improving battery performance (please see paragraph [0006] of Kim).
As per claim 55:
Fujishiro teaches a control signaling configuration apparatus (see Figure 4, MME 300), comprising a processor (see Figure 4, processor 340), wherein the processor is configured to:
configure control information (see Figure 8, step s10, paragraph [0080], MME 300 determines whether or not to initiate a paging procedure. The MME 300 then determines whether to transmit paging message through the paging procedure, please see paragraph [0081]. Note: Examiner is reading said paging message as the control information);
and send the control information to a second network element (see Figure 8, steps s30 and s40, paragraph [0085], the MME 300 sends the paging message to the eNB 200-1. Note: Examiner is reading said MME 300 and eNB 200 as the first and second network elements respectively) through an interface between a first network element and the second network element (see paragraph [0081], the paging message is sent to the eNB 200-1 via S1 interface. Figure 4 and paragraph [0061], MME 300 comprise of a network interface 320 for connecting to Note: Examiner is reading said “s1 interface” as the “interface”);
wherein the control information comprises configuration information (see paragraph [0082], the paging message is “extended DRX configured UE 100” and thus configuration information);
wherein the first network element comprises a centralized unit (Note: The MME 300 is a centralized unit since it manages the location of each user terminal for each tracking area 9TA) including a cell managed by one or more base stations (eNBs), please see paragraph [0004]) and the second network element comprises a distributed unit (Note: The eNB 200-1 is a distributed unit since it manages all UEs camped in its cell, please see paragraph [0082]).
Fujishiro does not clearly teach wherein the configuration information comprises at least one of:
slice configuration information, numerology configuration information, grant-free configuration information, logic channel priority (LCP) configuration information, discontinuous reception (DRX) configuration information, hybrid automatic repeat request (HARQ) configuration information, buffer status report (BSR) configuration information, power headroom report (PHR) configuration information, or measurement configuration information.
Kim teaches wherein the configuration information (see Figure 4, step s430, paragraph [0102], “transmit paging” includes UE specific DRX value. Note: Examiner is reading said UE specific DRX value as said configuration information) comprises at least one of:
slice configuration information, numerology configuration information, grant-free configuration information (Note: The limitation(s) “slice configuration information”, “numerology configuration information”, and “grant-free configuration information” is/are recited in alternate form and thus not addressed by the prior art), logic channel priority (LCP) configuration information (Note: The limitation(s) “logic channel priority (LCP) configuration information” recited in alternate form and thus not addressed by the prior art), discontinuous reception (DRX) configuration information (see Figure 4, steps s440 and s450, paragraphs [0103], [0104], the UE specific DRX value is a DRX configuration information since both the UE and eNB apply the UE specific DRX value as the first DRX cycle. By selecting the same first DRX cycle, the eNB may determine a paging frame, please see paragraph [0105]), hybrid automatic repeat request (HARQ) configuration information, buffer status report (BSR) configuration information, power headroom report (PHR) configuration information, or measurement configuration information (Note: The limitation(s) “hybrid automatic repeat request (HARQ) configuration information”, “power headroom report (PHR) configuration information” and “measurement configuration information” is/are recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the UE specific DRX value (as disclosed in Kim) into the paging message (as disclosed in Fujishiro) as a way of enabling both the UE and eNB to have the same DRX cycle as well as determining a paging frame based on the DRX cycle (please see paragraph [0105] of Kim). Therefore, by applying the UE specific DRX cycle, power consumption of the terminal is reduced thereby improving battery performance (please see paragraph [0006] of Kim).
Claim 56 is rejected in the same scope as claim 42.

s 43, 44, 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Kim and further in view of Wu (US PG Pub. No. 2017/0171904).
As per claim 43:
Fujishiro in view of Kim teaches the control signaling configuration method of claim 41 with the exception of:
wherein after the sending, by the first network element, the control information to the second network element through the interface between the first network element and the second network element, the control signaling configuration method further comprises:
receiving, by the first network element, feedback information sent by the second network element in response to the control information.
Wu teaches wherein after the sending, by the first network element, the control information to the second network element through the interface between the first network element and the second network element (see paragraph [0249], the eNB receives bearer setup request message sent by the MME. The eNB then sends measurement control instruction to the UE and receive a measurement report sent by the UE. The bearer setup request is received via a network interface, please see paragraph [0091]), the control signaling configuration method further comprises:
receiving, by the first network element, feedback information sent by the second network element in response to the control information (see paragraphs [0251]-[0253], the eNB then sends a response back to the MME upon receipt of measurement report sent by the UE. The response indicating the QCI value is 1 and thus connection is rejected. The QCI is related to the signal quality condition associated with the dedicated bearer, please see paragraph [0251]).

As per claim 44:
Fujishiro in view of Kim and further in view of Wu teaches the control signaling configuration method of claim 43.
The combination of Fujishiro and Kim fail to clearly teach wherein the feedback information comprises at least one of feedback information for flow control, inter-layer state indication information, acknowledgement (ACK)/non-acknowledgement (NACK) state indication information, measurement result report information, or parameter information of an entity in the second network element.
Wu teaches wherein the feedback information comprises at least one of feedback information for flow control, inter-layer state indication information, acknowledgement (ACK)/non-acknowledgement (NACK) state indication information (Note: The limitation(s) of feedback information for”flow-control”, “inter-layer state indication information”, “acknowledgement (ACK)/non-acknowledgement (NACK) state indication information” are recited in alternate form and thus not addressed by the prior art), measurement result report information (see paragraph [0245], the response sent by the eNB to the MME is related to quality information of the dedicated bearer, i.e. QCI, and thus measurement result report), or parameter information of an entity in the second network element (Note: the limitation(s) of “parameter information of an entity in the second network element” is recited in alternate form and thus not addressed by the prior art).
before the effective filing date of the application to incorporate the transmission of bearer response (as disclosed in Wu) into both Fujishiro and Kim. The motivation for doing so would be to improve the stability of a voice service, thereby improving call experience of a user (please see paragraph [0005] of Wu).
Claim 57 is rejected in the same scope as claim 43.
Claim 58 is rejected in the same scope as claim 44.
6.	Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Kim and further in view of Nam (US PG Pub. No. 2017/0201968).
As per claim 45:
Fujishiro in view of Kim teaches the control signaling configuration method of claim 41 with the exception of:
wherein the slice configuration information comprises at least one of a mapping relationship between a slice and a radio bearer (RB), a mapping relationship between the slice and a logical channel (LCH), a mapping relationship between the slice and a service type, a mapping relationship between the slice and a physical resource or a physical resource pool, a slice priority, a quality of service (QoS) level of the slice, a maximum transmission rate of the slice, or a percentage of resources occupied by the slice.
Nam teaches wherein the slice configuration information comprises at least one of a mapping relationship between a slice and a radio bearer (RB), a mapping relationship between the slice and a logical channel (LCH), a mapping relationship between the slice and a service type (Note: The limitation(s) are recited in alternate language and thus not addressed by the prior art), a mapping relationship between the slice and a physical resource or a physical resource pool (see paragraph [0139], the UE is configured to receive and process control information transmitted in a cell-based operation region, from which information regarding time-frequency resources of every configured slice is obtained), a slice priority, a quality of service (QoS) level of the slice, a maximum transmission rate of the slice, or a percentage of resources occupied by the slice (Note: The limitation(s) are recited in alternate language and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the slice-common control signaling (as disclosed in Nam) into both Fujishiro and Kim as a way of enabling the UE to determine the specific time-frequency resource allocated (please see paragraph [0142] of Nam). Thus by allocating specific time-frequency resources per slice enables the network to cope with different QoS (please see paragraph [0103] of Nam).

7.	Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Kim and further in view of Baldemair (US PG Pub. No. 2018/0199341).
As per claim 46:
Fujishiro in view of Kim teaches the control signaling configuration method of claim 41 with the exception of:
wherein the numerology configuration information comprises at least one of a mapping relationship between numerology and a radio bearer (RB), a mapping relationship between the numerology and a logical channel (LCH), a mapping relationship between the numerology and a service type, or a mapping relationship between the numerology and a physical resource or a physical resource pool.
wherein the numerology configuration information comprises at least one of a mapping relationship between numerology and a radio bearer (RB), a mapping relationship between the numerology and a logical channel (LCH), a mapping relationship between the numerology and a service type (Note: The limitation(s) are recited in alternate language and thus not addressed by the prior art), or a mapping relationship between the numerology and a physical resource or a physical resource pool (see paragraphs [0069]-[0071], the downlink control information contains OFDM numerology of the indicated resources, where the numerology refers to a subcarrier bandwidth or a related parameter, etc.).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the downlink control information (as disclosed in (Baldemair) into both Fujishiro and Kim as a way of indicating to the mobile terminal the specific time-frequency resources (please see paragraph [0083] of Baldemair). Therefore, by implementing such control information, helps in providing flexibility in a variety of service requirements (please see paragraph [0007] of Baldemair).

8.	Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Kim and further in view of Sun (US PG Pub. No. 2018/0098308).
As per claim 47:
Fujishiro in view of Kim teaches the control signaling configuration method of claim 41 with the exception of:
wherein the grant-free configuration information comprises at least one of a mapping relationship between grant-free and a radio bearer (RB), a mapping relationship between the grant-free and a logical channel (LCH), or a mapping relationship between the grant-free and a service type.
Sun teaches wherein the grant-free configuration information comprises at least one of a mapping relationship between grant-free and a radio bearer (RB) (see paragraphs [0016], [0032], the fast control signal indicate grant-free uplink resources), a mapping relationship between the grant-free and a logical channel (LCH), or a mapping relationship between the grant-free and a service type (Note: The limitation(s) are recited in alternate language and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the control channel signaling (as disclosed in Sun) into both Fujishiro and Kim as a way of assigning the UE uplink resource(s) (please see paragraph [0069] of Sun). Therefore implementing the control signaling helps with the flexibility in scheduling various communication resources (please see paragraph [0005] of Sun).

9.	Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Kim and further in view of Babaei (US PG Pub. No. 2017/0353972).
As per claim 48:
Fujishiro in view of Kim teaches the control signaling configuration method of claim 41 with the exception of:
wherein the LCP configuration information comprises at least one of a mapping relationship between an LCP and a radio bearer (RB), a mapping relationship between the LCP and a logical channel (LCH), or a mapping relationship between the LCP and a service type.
wherein the LCP configuration information comprises at least one of a mapping relationship between an LCP and a radio bearer (RB) (Note: The limitation is recited in alternate language and thus not addressed by the prior art), a mapping relationship between the LCP and a logical channel (LCH) (see paragraph [0291], the wireless device receives one or more messages such as logical channel parameters for a plurality of logical channels. Each logical channel is associated with a LBT priority class), or a mapping relationship between the LCP and a service type (Note: The limitation is recited in alternate language and thus not addressed by the prior art).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of logical channels per priority class (as disclosed in Babaei) into both Fujishiro and Kim as a way of satisfying a quality of service requirement (please see paragraphs [0143]-[0144] of Babaei). Therefore, by allocating logical channels according to priority provides flexibility and control the eNB (please see paragraph [0149] of Babaei).

10.	Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Kim and further in view of Lin (US PG Pub. No. 2019/0327678).
As per claim 49:
Fujishiro in view of Kim teaches the control signaling configuration method of claim 41 with the exception of:
wherein the DRX configuration information comprises at least one of a mapping relationship between DRX and a radio bearer (RB), a mapping relationship between the DRX and a logical channel (LCH), or a mapping relationship between the DRX and a service type.
Lin teaches wherein the DRX configuration information comprises at least one of a mapping relationship between DRX and a radio bearer (RB), a mapping relationship between the DRX and a logical channel (LCH), or a mapping relationship between the DRX and a service type (see paragraphs [0014], [0030], the terminal receives third indication information from network device. The third indication information indicating information of a service type to which the first DRX pattern is applicable, information of a bearer to which the first DRX pattern is applicable, information of a logical channel to which the first DRX pattern is applicable and also information of an HARQ process to which the first DRX pattern is applicable).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the third indication (as disclosed in Lin) into both Fujishiro and Kim as a way of enabling the terminal to avoid carrying DRX operation at relatively fixed cycle and thus improving flexibility of the terminal to use the DRX working mechanism (please see paragraph [0068] of Lin). 
11.	Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Kim and further in view of Yang (US PG Pub. No. 2020/0092936).
As per claim 50:
Fujishiro in view of Kim teaches the control signaling configuration method of claim 41 with the exception of:
wherein the HARQ configuration information comprises at least one of a mapping relationship between an HARQ and a radio bearer (RB), a mapping relationship between the HARQ and a logical channel (LCH), or a mapping relationship between the HARQ and a service type.
Yang teaches wherein the HARQ configuration information comprises at least one of a mapping relationship between an HARQ and a radio bearer (RB), a mapping relationship between the HARQ and a logical channel (LCH) (Note: The limitation(s) are recited in alternate language and thus not addressed by the prior art), or a mapping relationship between the HARQ and a service type (see paragraphs [0014], [0101], the terminal device receives scheduling information via PDCCH. The scheduling information represents HARQ process ID. The HARQ process ID is an HARQ process associated with a service type).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the HARQ process ID (as disclosed in Yang) into both Fujishiro and Kim as a way of providing the terminal with the minimal time the terminal is to expect downlink retransmission (please see paragraph [0082] of Yang). Therefore, implementing the HARQ process plays a part in reducing the power consumption of the terminal device thereby prolonging the service life of a battery (please see paragraph [0075] of Yang).

12.	Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Kim and further in view of Tsuboi (US PG Pub. No. 2017/0013634).
	As per claim 51:
Fujishiro in view of Kim teaches the control signaling configuration method of claim 41 with the exception of:
wherein the BSR configuration information comprises at least one of a BSR being reported in unit of logical channel group or the BSR being reported in unit of logical channel.
Agiwal teaches wherein the BSR configuration information comprises at least one of a BSR being reported in unit of logical channel group or the BSR being reported in unit of logical channel (see paragraph [0132], after receiving D2D configuration received from the base station contains information such as logical channel or logical channel group used for reporting the BSR at the time of the transmission request).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the configuration information (as disclosed in Tsuboi) into both Fujishiro and Kim as a way of enabling the device to determine the specific scheduling assignment (please see paragraph [0132] of Tsuboi). The motivation for doing so would be to control the amount of information in the buffer status report (please see paragraph [0012] of Tsuboi).

13.	Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Kim and further in view of Ahn (US PG Pub. No. 2013/0100925).
As per claim 52:
Fujishiro in view of Kim teaches the control signaling configuration method of claim 41 with the exception of:
wherein the PHR configuration information comprises at least one of a terminal being configured to calculate a power headroom according to total power or the terminal being configured to calculate the power headroom according to power allocated on a plurality of links.
Ahn teaches wherein the PHR configuration information comprises at least one of a terminal being configured to calculate a power headroom according to total power (Note: The limitation is recited in alternate language and thus not addressed by the prior art) or the terminal being configured to calculate the power headroom according to power allocated on a plurality of links (see Figure 8, step 805, paragraph [0109], the UE receives request message comprising combination power headroom report (CPHR) request message. The CPHR includes information requesting that a power headroom report on component carriers (CCs) combined by a UE be made).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the request message (as disclosed in Ahn) into both Fujishiro and Han. The motivation for doing so would be to take into consideration the relatively high variance when scheduling plurality of component carriers (please see paragraph [0008] of Ahn).
14.	Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Kim and further in view of Song (US PG Pub. No. 2013/0017779).
As per claim 53:
Fujishiro in view of Kim teaches the control signaling configuration method of claim 41 with the exception of:
wherein content is transmitted between the first network element and the second network element in at least one of the following formats: a container or a plaintext.
wherein content is transmitted between the first network element and the second network element in at least one of the following formats: a container (see paragraph [0043], discloses, the UE may send an NAS message in a new container format to the MME 14 via the eNB 12) or a plaintext (Note: The limitation “plaintext” is recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the new container format into both Fujishiro and Kim as a way of handling a sizeable amount of application data messages such as 80% to 90% (please see paragraph [0053] of Song). Therefore implementing such a signaling message a mapping between the mobile IDs and connection IDs are maintained (please see paragraph [0054] of Song).
15.	Claims 54 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Kim and further in view of Youn (US PG Pub. No. 2019/0021043).
	As per claim 54:
Fujishiro in view of Kim teaches the control signaling configuration method of claim 41 with the exception of:
wherein the first network element and the second network element are defined according to at least one of different processing delay requirements, different transmission capacity requirements, or different service types.
Youn teaches wherein the first network element and the second network element are defined according to at least one of different processing delay requirements, different transmission capacity requirements, or different service types (see paragraph [0235], a 
Thus it would have been obvious to a person ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Youn into both Fujishiro and Kim. The motivation for doing so would be to enable both base station and particular service supported by both base station and UE (please see paragraph [0107] of Youn).
Claim 59 is rejected in the same scope as claim 54.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/            Examiner, Art Unit 2474 

/MICHAEL THIER/            Supervisory Patent Examiner, Art Unit 2474